UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1183


WANDA SCOTT,

                Plaintiff – Appellant,

          v.

COMMISSIONER SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Mary G. Lewis, District Judge.
(6:13-cv-00943-MGL)


Submitted:   September 17, 2015           Decided:   November 5, 2015


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wanda Scott, Appellant Pro Se. Barbara Murcier Bowens, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Wanda Scott appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing her

civil action for lack of subject matter jurisdiction.              We have

reviewed the record and find no reversible error.           Accordingly,

we   affirm   for   the   reasons   stated   by   the   district    court.

Scott v. Soc. Sec. Admin., No. 6:13-cv-00943-MGL (D.S.C. Feb. 5,

2015).   We deny all of Scott’s pending motions, including her

motions for a court order, to unmoot, for change of venue, for

recusal, and for public PACER.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




                                    2